     Case 2:17-cv-00019-GMN-PAL Document 105 Filed 02/15/19 Page 1 of 3



 1   KATHLEEN J. ENGLAND, Nevada Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2   610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone: 702.529.2311
     E-mail:     kengland@gilbertenglandlaw.com
 4
     JASON R. MAIER, Nevada Bar No. 8557
 5   DANIELLE J. BARRAZA, Nevada Bar No. 13822
     MAIER GUTIERREZ & ASSOCIATES
 6   8816 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 7   Telephone: 702.629.7900
     Facsimile: 702.629.7925
 8   E-mail:    jrm@mgalaw.com
                djb@mgalaw.com
 9
     Attorneys for Plaintiffs William J. Berry, Jr.,
10   Cynthia Falls and Shane Kaufmann

11
                            UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF NEVADA
13

14    WILLIAM J. BERRY, JR.; CYNTHIA                   Case No.: 2:17-cv-00019-GMN-PAL
      FALLS; SHANE KAUFMANN,
15
                             Plaintiffs,               PLAINTIFFS’ MOTION FOR
16                                                     LEAVE TO FILE UNDER SEAL
      vs.                                              APPENDIX 3 OF EXHIBITS IN
17                                                     SUPPORT OF OPPOSITION TO
      DESERT PALACE, INC. d/b/a CAESARS                MOTION FOR SUMMARY
18    PALACE; et al.,                                  JUDGMENT
19                           Defendants.
20

21          Pursuant to Federal Rule of Civil Procedure 5.2(d) and Local Rule 10-5(b),
22   Plaintiffs William J. Berry, Jr., Cynthia Falls, and Shane Kaufmann respectfully move
23   this court for entry of an order granting them leave to seal Exhibit 1 (William J. Berry
24   Deposition Excerpts); Exhibit 3 (Podium Notes); Exhibit 17 (Falls Deposition Excerpts);
25   Exhibit 21 (Falls Notes and Descriptions); Exhibit 22 (Falls Notes); Exhibit 23 (Falls
26   Notes); Exhibit 24 (Falls Notes); Exhibit 26 (Dealers Discrimination Complaint); Exhibit
27   30 (Kaufmann Deposition Excerpts); 34 (Kaufmann Notes); 39 (Williams Deposition
28   Excerpts); 40 (Customer Information); 41 (Investigation); 43 (Internal Emails Re


                                                   1
     Case 2:17-cv-00019-GMN-PAL Document 105 Filed 02/15/19 Page 2 of 3



 1   Customers); 44 (Gong Deposition Excerpts); 45 (Falls Affidavit); 49 (Sesto Affidavit);

 2   53 (Rule 30(b)(6) Deposition Excerpts); 55 (Employee Discipline History); 56

 3   (Telephone Attendance Log). Good cause exhibits to seal these exhibits, as the majority

 4   of them have been marked as “Confidential” in discovery, and good cause exists because

 5   they contain private, confidential, or proprietary information about Caesars’ customers,

 6   employees, and/or financial information (or relate to deposition testimony about the

 7   same), and thus they constitute “confidential information.” See ECF No. 43.

 8          Wherefore, for the foregoing reasons, Plaintiffs respectfully request that the court

 9   grant Plaintiffs’ motion for leave to file the above-mentioned exhibits in support of

10   Plaintiffs’ opposition to Defendants’ motion for summary judgment under seal to prevent

11   such confidential and proprietary information from being disclosed on the public record.

12          Respectfully submitted this 15th day of February, 2019,

13                                                 /s/ Kathleen J. England             ____ _
     JASON R. MAIER, NV Bar No. 8557               Kathleen J. England, NV Bar No. 206
14   DANIELLE J. BARRAZA, NV Bar No. 13822         GILBERT & ENGLAND LAW FIRM
     MAIER GUTIERREZ & ASSOCIATES                  610 South Ninth Street
15   8816 Spanish Ridge Avenue                     Las Vegas, NV 89101
     Las Vegas, NV 89148                           Attorneys for Plaintiffs William J. Berry,
16   Jr.,
                                                   Cynthia Falls, and Shane Kaufmann
17

18

19

20

21

22

23

24

25

26
27

28


                                                  2
     Case 2:17-cv-00019-GMN-PAL Document 105 Filed 02/15/19 Page 3 of 3



 1                           CERTIFICATE OF SERVICE
 2          I hereby certify that on the 15th day of February, 2019, “PLAINTIFFS’
 3   MOTION FOR LEAVE TO FILE UNDER SEAL APPENDIX 3 OF EXHIBITS
 4   IN   SUPPORT      OF    OPPOSITION        TO    MOTION      FOR     SUMMARY
 5   JUDGMENT” will be emailed and mailed, to all on the service list, including:
 6                                 Esther G. Lander
                                  William J. Edelman
 7                       AKIN GUMP STRAUSS HAUER & FELD LLP
                             1333 New Hampshire Ave. NW
 8
                              Washington, DC 20036-1564
 9
                                    Patrick H. Hicks
10                              LITTLER MENDELSON P.C.
                            3960 Howard Hughes Pkwy, Ste. 300
11                                 Las Vegas, NV 89169
12

13
                                         By: __/s/ Danielle Barraza_________________
14
                                         An Employee of MAIER GUTIERREZ & ASSOCIATES
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                               3
